DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimi (US PGPUB No. 2009/0310787) in view of Saint et al. (US PGPUB No. 2019/0348165).

As per claim 1, Nishimi teaches a system for tracking usage of a software application by a device without having network connectivity to the device ([0081], database server tracks activation of optional functions used by printing device, image scanning device, etc. see Fig. 2), the system comprising: memory; communication circuitry, and a processor configured to: receive, from a computing device separate from the remote device using the wireless communication circuitry, a request to activate one or more features of the software application on the device ([0044], activation request of optional function residing on MFP); transmit, to the computing device using the communication circuitry, an activation token configured to activate at least a first feature of the one or more features of the software application on the device (Abstract, sending activation key to activate optional functionality in printing device/scanning device see Fig. 2); and after transmitting the activation token, store, in the memory, an indication that the device has initiated use of at least the first feature of the software application ([0081] and [0184], database server tracks activation status of optional functions).
	Nishimi does not explicitly teach that the device is a remote device and wireless communication circuitry. Saint teaches that the device is a remote device (Fig. 1A, insulin pen device is a remote device to the companion device/smart phone) and wireless communication circuitry ([0035] and Fig. 1A, server system transmit wirelessly to smartphone through wireless network).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Nishimi with the teachings of Saint, that the device is a remote device and wireless communication circuitry, to allow for management and tracking of peripheral devices where the peripheral device is separate from the communication device which makes for a flexible and dynamic system with modular parts.

As per claim 2, the combination of Nishimi and Saint teaches the system of claim 1, wherein the processor is further configured to: receive, from the computing device using the wireless communication circuitry, a deactivation token indicating that the remote device has disabled the first feature of the software application (Nishimi; [0179]-[0180], transmitting a deactivation return code to the server which indicates that the MFP has disabled a particular optional feature); and after receiving the deactivation token, store, in the memory, an indication that the remote device has stopped use of the first feature of the software application (Nishimi; [0184], database server function maintains activation status information of optional functions).

As per claim 3, the combination of Nishimi and Saint teaches the system of claim 2, wherein the processor is further configured to: determine an amount of time that the remote device used the first feature of the software application based on the stored indication that the remote device has initiated use of the first feature of the software application and the stored indication that the remote device has stopped use of the first feature of the software application (Saint; [0036], time stamping use of pen device using a count-up timer).

As per claim 4, the combination of Nishimi and Saint teaches the system of claim 1, wherein the processor is further configured to: determine whether the remote device is permitted to use the first feature of the software application (Nishimi; [0150], verifying activation key request using a threshold count); and configure the activation token to allow the remote device to enable, using the activation token, the first feature based on determining that the remote device is permitted to use the first feature of the software application (Nishimi; [0116], verifying activation key and permitting use of optional feature).

As per claim 5, the combination of Nishimi and Saint teaches the system of claim 1.
The combination of Nishimi and Saint does not explicitly teach wherein the processor is further configured to: determine that the remote device is not permitted to use a second feature of the one or more features of the software applications; and configure the activation token to activate the first feature without activating the second feature on the remote device. Molina-Markham teaches wherein the processor is further configured to: determine that the remote device is not permitted to use a second feature of the one or more features of the software applications (Col. 4, lines 52-67, exclusive authentication token is tailored for specific combination of a device’s functionalities, i.e. determining which functionalities are allowed and not allowed); and configure the activation token to activate the first feature without activating the second feature on the remote device (See id. Exclusive authentication token does not activate certain functionalities if not allowed).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Nishimi and Saint with the teachings of Molina-Markham, that the device is a remote device and wireless communication circuitry, to allow for further customizable functionality activation which will better suit policy and user needs.

As per claim 9, the combination of Nishimi and Saint teaches the system of claim 1, wherein the remote device does not include a real time clock (Saint; [0036], time stamp can be made using a current time, i.e. real time clock, or a count-up timer, i.e. not real time clock).

As per claim 10, Nishimi teaches a device configured to use a software application, wherein use of the software application by the device is tracked by a system without network connectivity to the device ([0081], database server tracks activation of optional functions used by printing device, image scanning device, etc. see Fig. 2), the device comprising: memory configured to store instructions to execute one or more features of the software application ([0105], MFP can execute both standard and optional features); and a processor configured to: receive, from a computing device an activation token generated by the system to initiate a session of use of the software application on the device, wherein the activation token is configured to activate at least a first feature of the one or more features of the software application (Abstract, sending activation key to activate optional functionality in printing device/scanning device see Fig. 2); and enable, using the activation token, at least the first feature of the software application on the device ([0107], enabling access to optional feature if activation key is valid).
Nishimi does not explicitly teach the computing device is separate from the device (Claim interpretation – “separate” is interpreted to mean remote as recited in claim 1). Saint teaches that the computing device is separate from the device (Fig. 1A, insulin pen device is a remote device to the companion device/smart phone) and wireless communication circuitry ([0035] and Fig. 1A, server system transmit wirelessly to smartphone through wireless network).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Nishimi with the teachings of Saint, the computing device is separate from the device, to allow for management and tracking of peripheral devices where the peripheral device is separate from the communication device which makes for a flexible and dynamic system with modular parts.

As per claim 11, the substance of the claimed invention is identical or substantially similar to that of claim 9. Accordingly, this claim is rejected under the same rationale.

As per claim 12, the substance of the claimed invention is identical or substantially similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

As per claim 13, the substance of the claimed invention is identical or substantially similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

As per claim 14, the combination of Nishimi and Saint teaches the device of claim 10, wherein the processor is further configured to: transmit, to the computing device, a request to activate the one or more features of the software application (Nishimi; [0044], activation request of optional function residing on MFP); and receive the activation token after transmitting the request to active the one or more features of the software application (Nishimi; [0044], main controller receives activation token after transmitting request via web browser and network communication device see Fig. 2).

As per claim 17, Nishimi teaches a device for relaying information between a device and a system that tracks usage of a software application by the device (Fig. 2, network communication device relays information for the main controller and other devices), wherein the system does not have network connectivity to the device ([0081], database server tracks activation of optional functions used by printing device, image scanning device, etc. see Fig. 2), the device comprising: memory; and a processor configured to: transmit a request to activate one or more features of a software application on the device ([0044], activation request of optional function residing on MFP); receive, from the system an activation token generated by the system to initiate a session of use of the software application by the device (Abstract, sending activation key, i.e. activation token, to activate optional functionality in printing device/scanning device until deactivated, i.e. session of use see Fig. 2), wherein the activation token is configured to activate at least a first feature of the one or more features of the software application (Abstract, activation key to activate optional function); and transmit, to the remote device, the activation token wherein the activation token allows the remote device to enable at least the first feature of the software application on the device (Fig. 2, network communication device relays the activation key to the main controller and other devices).
Nishimi does not explicitly teach that the device is a remote device and wireless communication circuitry. Saint teaches that the device is a remote device (Fig. 1A, insulin pen device is a remote device to the companion device/smart phone) and wireless communication circuitry ([0035] and Fig. 1A, server system transmit wirelessly to smartphone through wireless network).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Nishimi with the teachings of Saint, that the device is a remote device and wireless communication circuitry, to allow for management and tracking of peripheral devices where the peripheral device is separate from the communication device which makes for a flexible and dynamic system with modular parts.

As per claim 18, the substance of the claimed invention is identical or substantially similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

As per claim 19, the substance of the claimed invention is identical or substantially similar to that of claim 14. Accordingly, this claim is rejected under the same rationale.

As per claim 20, the combination of Nishimi and Saint teaches the system of claim 18, wherein the processor is further configured to generate the request to activate the one or more features of the software application on the remote device (Nishimi; [0044], activation request of optional function residing on MFP by control unit or web browser see Fig. 2).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimi and Saint in further view of Deshmukh (US PGPUB No. 2021/0118069).

As per claim 6, the combination of Nishimi and Saint teaches the system of claim 1 as well as the at least the first feature of the software application. See above rejection of claim 1.	
The combination of Nishimi and Saint does not explicitly teach wherein the processor is further configured to: generate a session code corresponding to a session of use; and include the session code in the activation token. Deshmukh teaches wherein the processor is further configured to: generate a session code corresponding to a session of use; and include the session code in the activation token (Claim interpretation – “session code” is interpreted to be data indicating a previous use [0057] of instant application) ([0057], matching token ID with all past token ID’s to see if already used – use of previous tokens interpreted to be past “sessions”).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Nishimi and Saint with the teachings of Deshmukh, wherein the processor is further configured to: generate a session code corresponding to a session of use; and include the session code in the activation token, to allow for further customization and tracking of device functionality based on time of use.

As per claim 7, the combination of Nishimi and Saint teaches the system of claim 1 as well as activate the one or more features of the software application on the remote device. See above rejection of claim 1.
The combination of Nishimi and Saint does not explicitly teach wherein the processor is further configured to: receive a session code; and include the session code in the activation token. Deshmukh teaches receive a session code; and include the session code in the activation token (Claim interpretation – “session code” is interpreted to be data indicating a previous use [0057] of instant application) ([0057], matching token ID with all past token ID’s to see if already used – use of previous tokens interpreted to be past “sessions”).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Nishimi and Saint with the teachings of Deshmukh, wherein the processor is further configured to: receive a session code; and include the session code in the activation token, to allow for further customization and tracking of device functionality based on time of use.

As per claim 8, the combination of Nishimi, Saint and Deshmukh teaches the system of claim 7, wherein the processor is further configured to: determine whether the session code was included in a previously transmitted activation token (Claim interpretation – “session code” is interpreted to be data indicating a previous use [0057] of instant application) (Deshmukh; [0057], matching token ID with all past token ID’s to see if already used – use of previous tokens interpreted to be past “sessions”); determine whether the remote device is permitted to use the one or more features of the software application based on determining whether the session code was included in a previously transmitted activation token (Nishimi; [0107], determining whether MFP can use optional feature based on valid activation key – token validity is also the underlying use of the “session code” described below) combined with (Deshmukh; [0057], matching token ID with past token ID’s to determine if token is valid) to determine access permission based on token validity which allows for a transferable record of permission.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimi and Saint in further view of Roy (US PGPUB No. 2009/0094688).

As per claim 15, the combination of Nishimi and Saint teaches the device of claim 14, as well as, a request to active the one or more features of the software application ([0044], activation request of optional function residing on MFP).
The combination of Nishimi and Saint does not explicitly teach transmit with a request a session code. Roy teaches transmit with a request a session code ([0006], transmitting a session cookie and an authentication token with a request from the client).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Nishimi and Saint with the teachings of Roy, transmit with a request a session code, to allow for further customization and tracking of device functionality based on time of use.

As per claim 16, the combination of Nishimi, Saint and Roy teaches the device of claim 15, wherein the processor is further configured to: disable the first feature of the software application (Nishimi; [0057], acquiring a deactivation key to deactivate a chosen optional feature); receive a subsequent activation token (Roy; [0007], receiving the authentication token with terminated session cookie), wherein the subsequent activation token is configured to activate at least the first feature of the software application (Nishimi; Abstract, activation key, i.e. activation token, used to activate optional features) and includes a second session code (Roy; [0007], presenting a copy of the authentication token with the terminated session cookie); determine that the second session code in the subsequent activation token matches the session code (Roy; [0007], determining that session information in session cookie matches a terminated session); and prevent enabling of the first feature using the subsequent activation token (Nishimi; [0107], determining whether activation key, i.e. activation token, is valid) after determining that the second session code of the subsequent activation token matches the session code (Roy; [0007], determining a matching terminated session means the token is not valid).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nasir et al. (US PGPUB No. 2012/0131353), Andrews et al. (US PGPUB No. 2014/0075169), Luo (US PGPUB No. 2019/0281449), Bao et al. (CN-105893831-A), Lin et al. (EP-2584468-A1), Chakravorty et al. ("Architecture and implementation of a remote management framework for dynamically reconfigurable devices," Proceedings 10th IEEE International Conference on Networks (ICON 2002). Towards Network Superiority (Cat. No.02EX588), 2002, pp. 375-380, doi: 10.1109/ICON.2002.1033340), Agape et al. ("Internet-enabled Access Control System using a Mobile Application," 2018 22nd International Conference on System Theory, Control and Computing (ICSTCC), 2018, pp. 244-249, doi: 10.1109/ICSTCC.2018.8540687) and Beltran et al., "Overview of Device Access Control in the IoT and its Challenges," in IEEE Communications Magazine, vol. 57, no. 1, pp. 154-160, January 2019, doi: 10.1109/MCOM.2017.1700433), Ito et al. ("Customizable Web-Based System to Federate Smart Devices and Peripherals," 2014 IEEE 38th International Computer Software and Applications Conference Workshops, 2014, pp. 584-589, doi: 10.1109/COMPSACW.2014.98) and Beltran et al. ("Overview of Device Access Control in the IoT and its Challenges," in IEEE Communications Magazine, vol. 57, no. 1, pp. 154-160, January 2019, doi: 10.1109/MCOM.2017.1700433), disclose various aspects of remote management of client/peripheral device functionality including wireless network functionality and access token/key/code usage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179. The examiner can normally be reached Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        October 31, 2022